tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending december 20xx 20xx 20xx 20xx 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail -- return receipt this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated october 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals the transferors donors of business and property interest including limited_partnerships and limited_liability companies to you handled their business and property interests in substantially the same way both before and after the purported transfers donations to you also little or no actual economic benefits were transferred to you as a result of the purported transfers donations contributions to your organization are no longer deductible under sec_170 after january 20xx dear organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication a internal_revenue_service department of the treasury tax exempt and government entities irs exempt_organizations examinations date date eg taxpayer_identification_number fc orm tax_year s ended 20xx- 20xx person to contact id number contact numbers telephone fax manager’s name id number manager's contact number response due_date date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may calli toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely mary a epps director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx issue whether the sec_501 exempt status of be revoked effective january 20xx should facts the 20xx the organization was granted exempt status under sec_501 as a publicly_supported_organization described in sec_509 and sec_170 per our etter dated october 20xx was organized as a sec_501 organization on january articles of incorporation states the organization is organized exclusively to support any and all selected c public supported organizations with the emphasis on church and religious based minstries wk without organized this direct payments from parents friends including would have no other business_purpose - local school - laborers but all significant decisions this tax-exempt_entity was created in20xx company is its registered agent and has been in control of this company over the years there have been individuals named as directors teacher and business activities are performed by promoting the gifting plan prepares all of the related tax-exempt returns forms directs payments from this entity to himself to this entity this entity accepts contributions of llc interests and receives cash distributions from the llc's it owns on its latest filed return form_990 schedule r it shows the percentage of ownership and interest values for over entities worth over dollar_figure million but it does not show that it owns form 886-a i-1994 catalognumber 20810wpage__publish no irs gov department ofthe treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer december 20xx- 20xx identification_number -tax form_1023 statements provided during the examination stated that forms for 20xx thru 20xx year were examined in primary goal is to support charitable organizations exclusively both locally and nationally funds are raised through distributions from lps and llcs wherein __ has been gifted an interest markets its services through financial planners who implement charitable giving plans for their clients they refer their clients to where certain donors can direct their gifts to their favorite charities or charitable causes all directed gifts are required to be distributed to organizations who qualify under one or more of the exempt categories _ as their designated charity in most situations has as a program only material expense is the marketing fundraising fees paid to financial advisors who refer donors to 20xx form_990 in its 20xx form_990 the organization reported dollar_figure as total contributions dollar_figure -came from arelated entity- and investment_income of dollar_figure total assets shown on the balance_sheet was dollar_figure as of 20xx it reported a total of dollar_figure in grants the forms for 20xx- 20xx were not complete the form_990 for 20xx omitted part iv list of officers directors trustees the return was signed by without indicating his title in the organization part v line 38a was answered incorrectly stated that he made a loan of dollar_figure to the organization the minutes of the organization and state of as the officers and board members of the organization they have been listed on the form_990 as officers from 20xx- 20xx returns was listed as vice president on the 20xx and 20xx has stated several times that he was not records reflect and his wife form 886-a i-1994 catalog number 10w page publish no irs gov department ofthe treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx involved in the day to day operations of the organization agent interviewed on april22 20xx and he stated that he just signs the checks as directed by and he hasn't been involved with the organization for the last years other than that agent also noted that signed all of the returns except for 20xx signed by 20xx signed by but name was typed in and 20xx return that was signed by is an attorney a certified_public_accountant and a certified valuation analyst he earns his revenue from high-wealth clients to which he assists in forming and administering various partnerships and llcs established to accomplish charitable giving he also provides valuation services he serves as the organization's accountant bookkeeper tax_return_preparer legal advisor spokesman and poa the board_of directors minutes provided by the organization indicated that he was not an officer of the organization during the examination years has organized several tax-exempt entities including and is aone- member llc under __ the recipient of the gifts of limited_partnership interests is involved inthe majority of the transactions required to set up the limited_partnership arrangements for his clients operations of - for profit these have been used as the organizations to which many of his clients ultimately donate portions of their llc interest to ie interest of the llc entities then distribute funds to the tax-exempt company and it then sends checks to various other charities such as churches after charging an administration management fee when the clients gift a portion of the created llc's a charitable deduction is created he receives income for his professional services and the related tax exempt entities serve as the charitable gifting avenue with respect to the limited_partnership arrangements of the required legal documents prepares the limited_partnership agreements including documents related to issuance of general and limited_partnership units the limited_liability_company operating agreements including documents related to the issuance of managing and non-managing member units the appraisals of the limited_partnership interests and non-managing member interests the required secretary of state filings as well as the preparation of the federal forms and schedules k-1 also prepares the documents related to the contribution of the limited_partnership interests to the exempt_organizations these documents include publish no irs gov department ofthe treasury-internal revenue service form 886-a i-1994 catalog number 10w page prepares the majority is involved in the day-to-day schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx the assignment of limited_partnership units the assignment of non-managing member units the consent to assignment of the limited_partnership_interest and the consent to the assignment of the non-managing member units established the exempt_organization and continues his with respect to involvement in all aspects of day-to-day operations worker for the the exempt_organization the internal_revenue_service for approval to create and operate the exempt_organization secretary of state exempt_organization is a maintenance is a school teacher for prepared and filed the form sec_1023 application with prepares and files the annual federal forms for the prepares and files all required state documents with school system and and_ according to the limited_liability_company operating is involved inthe majority of the transactions required to set up the limited_partnership arrangements for his clients operations of interests the limited_partnership interests and the non-managing member interests transferred to are not transferable partnership interests according to the limited_partnership agreement a limited_partner may transfer their limited_partnership_interest if certain conditions are satisfied one of the conditions requires the unanimous written consent of all the partners this condition would require not only the exempt organizations’ agreement to the sale but would also require the agreement of all partners agreement certain requirements must be met to transfer a membership interest one of the requirements is the unanimous approval of all members this condition would not only require the exempt organizations' agreement to the sale but would require the agreement of all members with respect to the limited_partnership arrangements of the required legal documents including documents related to issuance of general and limited_partnership units the limited_liability_company operating agreements including documents related to the issuance of managing and non-managing member units the appraisals of the limited_partnership interests and non-managing member interests the required secretary of state filings as well as the preparation of the federal forms and schedules k-14 limited_partnership interests to the exempt_organizations these documents include the assignment of limited_partnership units the assignment of non-managing member units the consent to assignment of the limited_partnership_interest and the consent to the assignment of the non-managing member units form 886-a i-1994 catalog number 20810w page___ publish no irs gov department ofthe treasury-internal revenue service also prepares the documents related to the contribution of the the recipients of the gifts of limited_partnership prepares the limited_partnership agreements is involved in the day-to-day prepares the majority form 886-a rev date schedule number or exhibit explanations of items name of taxpayer december 20xx- 20xx identification_number -tax with respect to involvement in all aspects of day-to-day operations for the exempt_organization prepared and filed the form sec_1023 application with the internal revenue established the exempt_organizations and continues his service for approval to create and operate the exempt_organizations prepares and files all required state documents with prepares and files the annual federal forms for the exempt_organizations secretary of state the limited_partnership interests and the non-managing member nterests transferred to are not transferable partnership interests according to the limited_partnership agreement a limited_partner may transfer their limited_partnership_interest if certain conditions are satisfied one of the conditions requires the unanimous written consent of all the partners this condition would require not only the exempt organizations' agreement to the sale but would also require the agreement of all partners according to the limited_liability_company operating_agreement certain requirements must be met to transfer a membership interest one of the requirements is the unanimous approval of all members this condition would not only require the exempt organizations’ agreement to the sale but would require the agreement of all members board meetings noted that on the 20xx form_990 required signature was actually prepared and signed the 20xx and 20xx form_990 returns it should be name was typed on the return the signature the only board meeting held was the annual meeting where officers were appointed no other issues were documented and no other actions were authorized the minutes for the meeting held on january 20xx indicated that over the last years there has been several audits of current donors to _ all of these audits were approved and validated and were given no changes by the irs the president stated that the irs may decide to audit the organization in an effort to revoke the exempt organization's tax status the president stated that the opinion of counsel from tax attorneys including tax litigators is that status based on no change audits of donors who gifted llc units to the organization also the overwhelming weight of legal authority which does not prohibit acceptance of llc units where the llc agreement is approved and the manager of the llc is required to comply with the fiduciary duty which ensures that the llc interest owned by _ should at no point voluntarily allow the irs to revoke its exempt __publish no irs gov department ofthe treasury-internal revenue service form 886-a catalog number 20810w page is protected from schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx board_of directors the organization stated correspondence letter 20xx that from 20xx- 20xx the directors were not related have been the directors of county schoo corporation revenue_agent confirmed this and that he is employed as a custodian during his interview of currently attending college and works for a local bank agent did not confirm this statement from 20xx to present works full time for on 20xx and his wife is stated in the interview that he has not been active with the organization for over years the filed form_990 indicates the following 20xx- - vp 20xx- - vp 20xx- president - vp - pres - pres 20xx- - vp 20xx- - pres - pres - activities and choose the the organization stated that their activities support local and nationwide charities as part of its mission the directors charitable organizations to support for 20xx- 20xx they could not explain how they selected the organizations to fund nor could they explain how they became aware of the organzations they were funding especially organizations located out of state they stated that there were no loans made prior to 20xx the organization contracts with professional fundraisers to help raise funds for the organization the fundraiser is paid a percentage of the gift amount received these fees are only paid after the gift has been received by the organization an examination of the organization's financial and operational records indicates that the organization had substantial donors who reside outside of the primary fundraisers live and work in twas noted that these fundraisers did not receive a form_1099 for the clients they provided during the examination years on august 20xx dollar_figure for o member units entity he created for dollar_figure consideration gifted customer lists contacts lists trade secrets systems and processes client agreements appraisal systems and accounting processes to became an officer of dollar_figure these are the same services he performs in his private business and reports on his individual tax_return he explained to his business associates financial planners and contacts that payments from new clients nov 20xx and forward requesting in 20xx for dollar_figure consideration he appraised this ip at gifts intellectual_property ip stated to be on august 20xx he transferred created the following transactions publish no irs gov department ofthe treasury-internal revenue service form 886-a catalog number 10w page on october 20xx was formed by and he paid units to who an schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx formation and administering services for their charitable gifting arrangements are to now be made payable to on october 20xx on october 20xx transferred the ip to was created was ssued llc to and units to in on on april 20xx transferred the o pays of its gross on october 20xx on january 20xx for_the_use_of the ip for dollar_figure consideration on february 20xx on october 20xx assigned any and all on october 20xx transferred his interest in entered into a trade secret and transferred the formed filed certificate of dissolution with the prepares all of the related entities tax returns units in for dollar_figure consideration this was not reported on of the membership interest units exchange for llc units of august 20xx and he paid dollar_figure for member units on august 20xx transferred to form_990 intellectual_property licensing agreement whereby revenues to for dollar_figure consideration interest of any kind currently owned in limited_partnerships or llcs to a c public charity secretary of state office voluntarily dissolved- 20xx adoption date- 20xx and effective date- 2-11-20xx domestic_corporation the examination of the financial and operational records presented showed that main activity was the promotion of a program where a donor creates an entity a llc entity with a non-voting interest owned by the donor and a voting interest owned by donor the donor contributes the non-voting interest or to creating a partnership or disregarded_entity through the agreement creating a partnership entity the general_partner retains full control of the partnership entity the non-voting interest cannot be sold transferred or substituted without the general partner's permission the general_partner can admit new non-voting interest members diluting ownership and the general_partner can dispose_of assets at will and on any terms and controls any distributions interest assigns a power_of_attorney to the general_partner the donor then donates the non-voting interest to form 886-a i-1994 catalognumber 20810wpage___ publish no irs gov department ofthe treasury-internal revenue service whik retaining the ownership of the general_partner the in some partnership agreements the non-voting onfebruary 20xx promotion of partnership -a for- profit created schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december3 20xx- 20xx donor never relinquishes control of the underlying assets there were and o partnerships returns form_1065 filed respectively for 20xx 20xx 20xx 20xx and 20xx has with its donors does not allow the partnership llc lp agreement that to have any control of the assets of the partnership the general_partner donor has complete control of the assets he can sell trade or use the assets for nonexempt purposes without consent of only receives the income generated from the assets as reported on the form 1065's and k-1's it was also noted that several identified financial planners had setup llc lp with will identify them also as an insider and therefore created a relationship that charges a fee to set up and maintain the partnerships and to appraise funds or fees for the private practice the account but it was not possible to income from the partnerships in 20xx- 20xx hecharges an additional annual fee based on the non-voting interest donated to the asset value appraisals are for around to of the book_value even though the appraisal states that non-voting interest is not transferable and has no control the llc and partnership interests accepted by _ that were reviewed included very few prepared by independent contractors the majority was prepared by and all that the agent reviewed were appraised by preparation and appraisals were deposited to the determine ff the funds were partof agreements do not allow sales or distributions and the appraisals note that the donated limited interests are completely controlled by the general_partner donations are exclusively non-voting interests in partnerships and llc's a small amount of cash distributions and fees investments are the maintained partnership and llc agreements and residual income during the years 20xx- 20xx _ failed to report on its form_990 all income from schedule k-1's the schedule k-1's arise from resulting from non-cash contributions the donors claim a charitable deduction for the amounts reported as contributions on partners that retain control_over the assets held by the partnerships the income reported on the schedule k-1's issued to organization also had income from disregarded entities agent was not able to determine the exact amounts due to the fact that these entities are not required to after donation from the partnership the general_partner receives of the income income as passive_income excluded from ubit receives k-1 forms for the allotted share usually of income treats the form 886-a i-1994 catalognumber 20810w page _ publish no irs gov department ofthe treasury-internal revenue service should be reported on its form_990 the form_990 the donors are the general limited_partnership interests schedule number or exhibit explanations of items form886-a rev date name of taxpayer -tax identification_number december 20xx- 20kx file income_tax returns and the organization did not maintain records to identify the sources of revenue and the related expenses in a past examination 20xx- 20xx irs successfully revoked the tax exempt status of a related_entity also created and operated by created and operated inthe exact same manner as agreed to the decision to revoke the entity's exempt status and stated in his response dated 20xx he would agree to our proposed revocation of of 20xx if we would offer a closing_agreement identical to the one the service entered with him on a related_entity that was revoked on the same issues this would be an obvious way to settle the case that entity was also tax exempt status as law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 - sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes ff its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1501 -1 c ofthe income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage insubstantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 ofthe code it must be both organized and operated exclusively for one or more of the purposes specified insuch section ifan organization fails to meet either the organizational or operational_test itis not exempt sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than to meet this requirement it is necessary for an organization to establish that tis not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions form 886-a i-1994 catalognumber20810wpage___publish no irs gov department ofthe treasury-internal revenue service a private interest explanations of items schedule number or exhibit form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 f the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose s broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in best lock corporation v commissioner 31_tc_620 the court upheld the denial of an organization that baned funds to members of the founder's family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes revrul_68_489 1968_2_cb_210 holds that an organization will notjeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes the revenue_ruling states that the exempt_organization ensures use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of s own exempt purposes k retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes sec_6001 provides that every person lable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the publish no irs gov department ofthe treasury-internal revenue service form 886-a i-1994 catalognumber 20810wpage__ schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by irc 5110n its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax form 886-a i-1994 catalognumber 20810w page _publish no irs gov department ofthe treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer -tax identification_number december 20xx- 20xx benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization's board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization's business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations activity the tax_court nevertheless upheld the commissioner's denial of exemption to the organization on the ground that the organization's operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of ku's activities was to benefit kj's place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning ku's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 although supporting charitable organizations may be a charitable publish no irs gov department ofthe treasury-internal revenue service form 886-a i-1994 catalognumber 20810wpage___ schedule number or exhibit explanations of items form 886-a rev date name of taxpayer -tax identification_number december 20xx- 20xx a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite- the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization's founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder's decision to transfer dollar_figure million from the corporation's account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for-profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite in 765_f2d_1387 91h cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for- profit corporation controlled by the church's insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church's mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church's income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non exempt_purpose of providing a market for the advertising agency's services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose in so holding the ninth circuit rejected the church's argument that the income paid_by the advertising agency should not be included in the determination of reasonableness and treated this income as indirect inurement of the church's earnings to the church's insiders the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization's exempt status for inurement regardless of the amount of inurement see spokane motorcycle club supra the founding church of scientology f 2d pincite - because it is not operated for an exclusive exempt_purpose it does not qualify as an organization described in sec_501 form 886-a i-1994 catalognumber 20810wpage__publish no irs gov department ofthe treasury-internal revenue service government's position form 886-a rev date explanations of items schedule number or exhibit name of taxpayer -tax identification_number december 20xx- 20xx substantially benefits private interests and its net_earnings inure to the benefit of private shareholders and individuals not operated for an exclusive exempt_purpose does not engage in any charitable activities the organization stated on its form_1023 that it will not make grants loans or other distributions to organizations during 20xx- 20xx the organization made distributions to various organizations and individuals the organization did not provide any documentation to support the claim that monies are awarded based on need the organization did not have any specific guidelines and procedures to determine whether an individual qualified as a charitable_class for a charitable or educational grant there was no independent group of individuals who were charged the task of making the grant selections the organization did not exercise due diligence in determining that the monies that the grants were being used for the intended exempt_purpose when agent interviewed the president __ and about the award procedures they stated that there were no specific procedures they would send checks to whomever told them therefore the grants awarded do not qualify as an exempt_function expense and is considered to be a private benefit to the individuals who received the funds received the assets of these assets were the same type of assets llcs main activity in 20xx- 20xx was the promotion of partnerships and disregarded entities with donors in 20xx a related c entity as a result of their voluntary termination with the state of partnerships disregarded entities that the organization is reporting on their form_990 the donors were never informed of the transfer by the organization continues to operate a program that allows individuals partnerships limited_partnerships and llc's to claim a sec_170 deduction for asset s donated to allows the donor to retain control and subsequently purchase the asset s back at a value that is substantially less than the chartable amount initially claimed these transactions do not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class including the organization's founder it is the service's position that the donor does have advisory and or control of monies assets contributed only by him not over the entire general fund and segregated as the organization seems to be stating and even though the organization claims there's no segregated fund recorded the facts are that the funds are identified when donated and checks were issued to the donor's named charity these transactions are structured to give the appearance that they are donor advised funds when in fact the organization has not provided any information to support the position that they control form 886-a i-1994 catalognumber 20810wpage__publish no irs gov department ofthe treasury-internal revenue service _ but fonn886-a rev date explanations of items _ schedule number or exhibit name of taxpayer -tax identification_number december 20xx- 20xx the distributions of the monies and they did not perform their due diligence in making sure that the funds were being used for exempt purposes this will allow the shifting_of_income from taxable entities to a tax exempt_organization for the purpose of deferring or avoiding taxes these transactions have the same economic_effect as the transaction described in notice_2004_30 irb date has with its donors does not allow the partnership llc lp agreement that to have any control of the assets of the partnership the general_partner donor has complete control of the assets he can sell trade or use the assets for nonexempt purposes without consent of as reported on the form 1065's and k-1's it was also noted that several identified financial planners had setup llc lp with identify them also as insiders only receives the income generated from the assets and therefore created a relationship that will it is our position that the partnership activities which were the main activities of substantial non-exempt purpose private benefit to the donors in addition the partnership activities provided a hada inurement _ and ip to when and was subsequently is considered to be inurement because he received a financial benefit the gifting of transferred to in the form of a deduction when he never gave up control of the ip the ip licensing agreement between fee for_the_use_of the ip is considered to be inurement because control of by the parties that the services offers could only be performed by promoting and_ developing charitable gift plans for high wealth individuals this entails creating llc's llp's trusts filing organization papers valuating client's properties working with other financial planners preparing tax and information returns has no other employees acknowledges he did all of the work and was the brains behind the business without him there would be no business he directed the financial planners and other contacts to write my fee to this income is reported on and therefore wouldn't show up as taxable_income gifted him his ownership and it was acknowledged tax_return which is consolidated with calling for a had complete stated that form taxpayer's position in a past examination 20xx- 20xx irs successfully revoked the tax exempt status of a related_entity also created and operated by form 886-a i-1994 catalognumber20810w page __ publish no irs gov department ofthe treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer -tax identification_number december 20xx- 20xx that was created and operated in the exactsame manneras agreed to the decision and stated in his response dated 20xx to our idr request that the revocation of the tax exempt status of would be an obvious way to settle the case conclusion it is the irs's position that -_ failed the operational_test as described in income_tax regulation sec_1_501_c_3_-1 d and c -1 d ii exclusively for an exempt_purpose it serves private rather than public interests its net_earnings inured to the benefit of private shareholders and individuals the service agreed to enter into a closing_agreement whereby the organization's exempt status will be revoked effective january 20xx and the remaining assets shall be returned to the donors the organization agreed and signed the form_906 was not operated form 886-a i-1994 catalog number 20810w page___publish no irs gov department ofthe treasury-internal revenue service
